DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 08/16/22. Claims 1, 6, 14 and 22 have been amended. Claims 1, 5-9 and 11-22 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 11-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov (US 2018/0206567) in view of Carlson et al. (US 2016/0286866) and Levien (US 2020/0323286).
 	In regard to claims 1 and 6, Diakonov teaches a pocket for a garment (pocket: 12, garment: 10), comprising: a pocket bag having an upward facing pocket opening (see Figure 19, opening: 20 and bag formed by pocket 12; opening 20 is upward facing depending upon orientation of garment); the pocket bag being formed by attaching an outer panel to an inner panel along respective side edge and bottom edges thereof (paragraph 0008 and 0042); wherein the outer pocket panel is a single outer pocket panel and wherein the single outer pocket panel is attached directly to the inner pocket panel along respective sides edges and a bottom edge thereof (paragraphs 0042 and 0051); a pocket flap attached to either the outer panel or the inner panel along a top edge thereof and at least a portion of the side edges thereof forming an internal storage pocket (pocket flap: 46 paragraph 0051 and Figure 19), the side edges of the internal storage pocket being shorter than the side edges of the pocket bag (see figure 19), a bottom edge of the pocket flap being free-hanging forming a downward facing entrance to the internal storage pocket (see figure 19 and paragraph 0051, opening to internal pocket has a downward facing opening depending upon orientation of garment); the internal storage pocket formed within the pocket bag by the pocket flap (see flap: 46 in figure 19); and wherein an item (phone) inserted into the pocket is preventing from falling out (paragraph 0052: figure 19).  
 	However, Diakonov fails to teach a gripping surface formed on an inner face of the pocket bag/internal storage pocket; wherein an item inserted into the pocket sticks to the griping surface preventing or reducing bouncing action of the item within the pocket; and wherein the gripping surface is an elastic silicone strip attached proximate an entrance opening of an internal storage pocket formed within the pocket bag.
 Carlson et al. teaches a pocket (300) with a gripping surface formed on the interior inner faces of a pocket bag proximate an entrance opening of the pocket (non-slip dots: 320 on layers 310, 310); wherein an item (phone: 10) inserted into the pocket (300) sticks to the griping surface (310) preventing or reducing bouncing action of the item within the pocket (paragraph 0037).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the internal pocket of Diakonov with the interior gripping surface adjacent a pocket opening as taught by Carlson et al., since the internal pocket of Diakonov provided with an interior gripping surface adjacent its opening would provide an internal pocket with a gripping surface to assist with holding a phone device even more securely therein (Carlson et al.: paragraph 0037).
 	Levien teaches a gripping surface for a pocket made from a silicone elastic strip (see paragraphs 0041, 0047: combination of rubber (elastic) and silicone, creating an elastic silicone grip and shape of grip: paragraph 0044).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the gripping surface of Diakonov and Carlson in a silicone material as taught by Levien, since grip of Carlson provided in an elastic silicone strip material would provide a grip that is not only made of a material that is capable of securely retaining objects, but a shape that resists the sliding of an object better than dots. Here we are taking one well-known non-slip grip material and shape (Carlson) and replacing it with another well-known non-slip grip material and shape (Levien) to provide a grip in a pocket that retains items therein.

 	In regard to claim 7, the combined references teach wherein the pocket flap is attached to either an outer pocket panel or an inner pocket panel along an edge of the pocket opening and to at least a portion of the side edges of the outer or inner pocket panels that are perpendicular to the edge of the pocket opening and, wherein the outer pocket panel is a single outer pocket panel and wherein the single outer pocket panel is attached directly to the inner pocket panel along respective sides edges and a bottom edge thereof (Diakonov: pocket flap 46; paragraphs 0042 and 0051).  

 	5In regard to claim 8, the combined references teach wherein a bottom edge of the pocket flap is free-hanging and forms the entrance opening to the internal storage pocket (Diakonov: pocket flap 46 forms storage pocket for phone: see figure 19: paragraph 0051).  

 	In regard to claim 9, the combined references teach wherein the gripping surface is attached to an inner face of the pocket that is also an inner face of the internal storage pocket (Diakonov teaches second compartment made by flap 46 and Carlson teaches grip on both internal faces of a pocket: figure 6, identifiers 310, and 320 ), wherein the gripping surface is an elastic silicone goop or material attached to an inner face of the pocket that is also an inner face of the internal storage pocket (Levein teaches in paragraphs 0041, 0047: grip made of combination of rubber (elastic) and silicone, which is a material).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pocket of Diakonov with the interior gripping surface of Carlson et al., since the pocket of Diakonov provided with an interior gripping surface would provide a pocket with a gripping surface on the interior pocket formed by flap to assist with holding a phone device even more securely therein (Carlson et al.: paragraph 0037).

 	Further, in regard to claim 9, the combined references teach wherein the gripping surface is an elastic silicone goop or material attached to an inner face of the pocket that is also an inner face of the internal storage pocket (Levein teaches in paragraphs 0041, 0047: grip made of a combination of rubber (elastic) and silicone, which is a material).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the gripping surface of Diakonov and Carlson in a material as taught by Levien, since the grip of Carlson provided in an elastic silicone material would provide a grip that is made of a material that is capable of securely retaining objects therein. Here we are taking one well-known non-slip grip material (Carlson) and replacing it with another well-known non-slip grip material (Levien) to provide a grip in a pocket that retains items therein.	10

 In regard to claims 11 and 15, Diakonov teaches the pocket flap (46) being less than the length of the depth of the pocket bag (see figure 19). However, Diakonov fails to teach the length of the pocket flap being two-thirds a depth of the pocket bag. It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art through routine experimentation to determine the proper length of the pocket flap in relation to the pocket bag depth so as to provide a pocket that is of sufficient size to retain items therein. It is noted that applicant notes that the pocket flap can be two-thirds a depth of the pocket bag, but does not provide any criticality or unexpected results of the two-thirds depth. As long as the pocket flap has a length less than the depth of the pocket bag it would function as a sub-pocket assembly that is accessible by the user. The pocket flap of Diakonov being two-thirds the length of the pocket bag depth would provide a second compartment sufficient to hold a cell phone or other device as desired.

 	In regard to claims 12 and 16, Diakonov teaches the garment is a pair of pants (paragraph 0038 and figure 19).

	In regard to claims 13 and 17, Diakonov teaches the pocket is formed in a waistband of the garment (paragraph 0038 and figure 19).

 In regard to claims 14 and 18, Levien teaches a gripping surface attached to any location in a pocket assembly and/or around the opening to provide a means to retain items therein (paragraph 0052), further the grips can be located parallel to each other, creating a sandwich configuration with a device (paragraph 0050). With these teachings the opening of the second pocket/second compartment of Diakonov can have the gripping surface creating a sandwich on the flap and interior pocket opening to retain a device therein. 
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the second compartment opening of Diakonov and Carlson with the sandwich gripping surface at the interior pocket opening of Levien, since the second compartment of Diakonov and Carlson provided with a sandwich gripping surface at the interior pocket opening would provide a pocket that can securely retain an item therein during wear. 

In regard to claims 20 and 22, Diakonov teaches wherein the pocket (pocket: 12) is formed in the waistband on a back side of the garment (see figure 19), wherein the outer panel is a portion of an outer panel of the waistband (see figure 19 and paragraph 0042), wherein the inner panel is a portion of an inner panel of the waistband (see figure 19, paragraph 0042), and wherein the top edge of either the outer panel or the inner panel forms a top edge of the waistband (see figure 19 when the garment is oriented upside down, the top edge of the pocket is in alignment with the top edge of the waistband).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov, Carlson et al. and Levien as applied to claim 1 above, and further in view of Highfield (US 2012/0304357).
Diakonov teaches the pocket portions being fabricated from an elastic material (paragraph 0037). However, Diakonov fails to teach the internal pocket flap being an elastic mesh material.
 	In regard to claim 5, Highfield teaches an internal pocket flap/panel that is made of an open mesh that is elastic in nature due to the mesh construction (paragraph 0029: open mesh structure is elastic in nature).
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the elastic pocket material of Diakonov with the mesh panel of Highfield, since the pocket flap of Diakonov being an open mesh would provide a flap that not only holds an item(s)/phone securely in the internal pouch, but a flap that is made from an open mesh which allow a user to see-though the fabric to the item/phone from the top opening of the pocket as desired or needed (Highfield paragraph 0029).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov, Carlson et al. and Levien as applied to claims 1, 6 and 17 above, and further in view of van Beek (US 4,716,600).
Diakonov, Carlson et al. and Levien fail to teach a pocket stabilizer provided at the opening of the pocket. Diakonov teaches piping at the opening of the pocket, but fails to teach the piping being made out of rubber or elastic tape (paragraph 0045 and bottom of paragraph 0051).
 	In regard to claim 19 and 21, van Beek teaches a pocket stabilizer positioned at the top edge opening of either the outer panel or the inner panel, wherein the pocket stabilizer is made from a flex rubber or an elastic tape, and wherein the top edge of either the outer panel of the inner panel is folded over the pocket stabilizer (see stabilizer: 30 with rubber portion 36, the stability along with the rubber is flexible: column 2, lines 56-64 and column 2, lines 28-41 and the stabilizer is located in a hem/folded over outer panel of the pocket: column 2, lines 13-23).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pocket opening of Diakonov, Carlson et al. and Levien with the stabilizer as taught by van Beek, since the pocket opening of Diakonov provided with a stabilizer would provide an opening to a pocket that maintains an inward bias to prevent loss or theft of items stored therein (van Beek: column 1, lines 43-46).

Response to Arguments
Applicant's arguments filed 08/16/22 have been fully considered but they are not persuasive. 
 	First: The cited prior art used in the rejection fails to teach "the pocket bag being formed by attaching a single outer panel to an inner panel along respective side edges and bottom edges thereof". Namely, Diakonov teaches a downward facing opening into the pocket and not an upward facing opening. 
 	Diakonov teaches the pocket bag (12) being formed by attaching a single outer panel to an inner panel along respective side edge and bottom edges thereof (paragraph 0008, 0042 and 0051). The pocket (12) of Diakonov illustrated in figure 19 when the garment is oriented upside down would produce a pocket and bag portion of the pocket that has a downward facing opening into the pocket. The pocket and the garment have not been claimed to require the upward facing opening of the pocket along the top edge of the pocket to coincide with the top edge of waistband and the top edge of the garment.

 	Second: the cited prior art used in the rejection fails to teach “a bottom edge of the pocket flap being free-hanging forming an entrance openings to the internal storage pocket”. Namely, Diakonov teaches an upward facing opening to the internal storage pocket, not a downward facing opening.
 	Diakonov teaches a bottom edge of the pocket flap being free-hanging forming a downward facing entrance to the internal storage pocket (see figure 19 and paragraph 0051, opening to internal pocket has a downward facing opening depending upon orientation of garment). The internal pocket opening has not been claimed in relation to the upward facing opening of the pocket or in relation to the garment structure, such that the upward facing opening of the pocket extending along the top edge of the pocket coincides with the upper edge of the waistband and the upper edge of the garment and that the internal pocket opening is located beneath the top edge of the pocket and the upwardly facing opening. 

 	Third: the prior art used in the rejection fails to teach or suggest "wherein the gripping surface is an elastic silicone strip attached proximate the entrance opening of the internal storage pocket". Namely, Levien teaches away from the gripping surface attached proximate the opening of an internal storage pocket.
 	In the rejection detailed above Levien is used to teach that it is well-known to provide a gripping surface in a pocket made from a silicone elastic strip (see paragraphs 0041, 0047: combination of rubber (elastic) and silicone, creating an elastic silicone grip and shape of grip: paragraph 0044). Carlson teaches the location of the gripping surface adjacent to an opening of a pocket as detailed above and responded to in the fourth remark below.

 	Fourth: the prior art used in the rejection fail to teach or suggest "wherein the gripping surface is an elastic silicone strip attached proximate the entrance opening of the internal storage pocket". Namely, Carlson teaches away from the gripping surface being attached proximate the opening of an internal storage pocket.
Carlson et al. teaches a pocket (300) with a gripping surface formed on the interior inner faces of a pocket bag proximate an entrance opening of the pocket (non-slip dots: 320 on layers 310, 310); wherein an item (phone: 10) inserted into the pocket (300) sticks to the griping surface (310) preventing or reducing bouncing action of the item within the pocket (paragraph 0037). Here we are taking the well-known teaching of adding a gripping surface adjacent to an opening of a pocket (Carlson) and locating the gripping surface adjacent to the internal storage pocket opening of Diakonov creating an internal storage pocket with a gripping surface to assist with holding a phone device even more securely therein (Carlson et al.: paragraph 0037). Levien teaches the elastic silicone material as detailed above in the third remark section and in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732